MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) 06-72919 (per curiam). The Board of Immigration Appeals (“BIA”) affirmed the decision of the Immigration Judge (“IJ”) without opinion, therefore, we review the decision of the IJ as we would that of the BIA. See Lanza v. Ashcroft, 389 F.3d 917, 925 (9th Cir.2004). We conclude that the IJ did not abuse his discretion in denying the petitioners’ motion to reopen. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.